Case 2:12-cv-00512-JFB-AKT Document 297 Filed 07/18/19 Page 1 of 1 PageID #: 20265




                                                                     July 18, 2019
  Honorable Joseph F. Bianco
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722

                                      Re:     Moroughan v. The County of Suffolk, et al.
                                              12-cv-0512 (JFB) (AKT)

  Dear Judge Bianco:

          My office represents the Plaintiff, Thomas M. Moroughan, in the above-referenced
  matter. I am writing to request an adjournment of the oral arguments scheduled for September
  19, 2019.

          On July 12, 2019, oral arguments on Defendants’ motions for summary judgment were
  scheduled for September 19, 2019. However, Mr. Grandinette will be out of the country from
  September 13 through September 24. Therefore, I am requesting to adjourn the oral arguments to
  either September 25 or 26, or any Monday through Thursday in October, other than October 1, 8-
  9, 14-15, and 21-22, during which I will be observing the Jewish holidays.

                                                     Respectfully,



                                                     Mirel Fisch
  CC: All counsel via ECF
